JUSTICE TRIEWEILER
concurs.
¶35 I agree and join in Justice Nelson’s concurring opinion. I would also add the following observations regarding Justice Rice’s dissent.
¶36 Justice Rice defends the membership’s rejection of a dues increase in 1996 based on many members’ feelings that the Bar had not adequately explained the need for the increased revenue. As one who personally followed the 1996 campaign, 1 disagree. Any member of the State Bar who did not understand the need for the increased revenue did not care. Bar officials traveled from one end of the state to the *289other and met with every county bar association which expressed an interest in an effort to communicate the importance of and need for a dues increase. To suggest that a majority of the Bar’s members would willingly accept responsibility for financing the operations of an integrated bar if only given enough information is a lame excuse .for avoiding this Court’s constitutional responsibility to govern and control the practice of law as the majority of the Court deems necessary based on the facts presented to us.
¶37 I also disagree with Justice Rice’s suggestion that there is something helpful about a comparison of this Court’s constitutional obligation to govern and control the practice of law and prior decisional law regarding compulsion of governmental funding by another branch of the government. No comparison could be less helpful. In one instance, this. Court is performing its constitutional obligation. In the other, restraint is exercised to avoid constitutional conflicts. The comparison is like apples and oranges.
¶38 Finally, I disagree that this Court should listen to the expression of opinions by individual Bar members “in the privacy of the polling booth.” As Justice Nelson pointed out, it is this Court’s constitutional obligation to control the practice of law in this state. Anyone who has an intelligent or rational suggestion about how that responsibility can be effectively carried out is welcome to and has had the opportunity to express that opinion. The only message that can be inferred from the results of the polling booth is that a majority of those members of the profession who voted on the dues increase issue would rather sacrifice Bar programs from which they may not feel a direct benefit than increase their own overhead.
¶39 Justice Rice advises caution absent an emergency. Fortunately, our constitution does not condition this Court’s responsibility to govern and control the practice of law on the existence of an emergency. Government that reacts only to emergencies is doomed to failure.
¶40 For these reasons, I join in the Court’s order amending the State’s by-laws and imposing a dues increase on the membership of the State Bar of Montana.